                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


David R. Carlson,                                      Case No. 19-cv-0424 (WMW/BRT)

                             Petitioner,
                                                 ORDER ADOPTING REPORT AND
        v.                                           RECOMMENDATION

State of Minnesota,

                             Respondent.


       This matter is before the Court on the April 4, 2019 Report and Recommendation

(R&R) of United States Magistrate Judge Becky R. Thorson. (Dkt. 6.) The R&R

recommends that Petitioner David R. Carlson’s petition for a writ of habeas corpus,

pursuant to 28 U.S.C. § 2254, be dismissed because it is an improper second or successive

petition. See 28 U.S.C. § 2244(b)(3)(A). The R&R also recommends that no certificate of

appealability be issued.

       Carlson filed a timely objection to the R&R. When an objection is filed, “the court

shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C);

accord Fed. R. Civ. P. 72(b)(3); LR 72.2(b)(3). The only portion of the R&R that Carlson

specifically objects to is the R&R’s characterization of the timing of his trial attorney’s

alleged statement. But the factual allegations underlying Carlson’s ineffective-assistance-

of-counsel claim have no bearing on the R&R’s legally sound conclusion that Carlson’s
petition is an improper successive petition.      For this reason, Carlson’s objection is

overruled.

       Carlson does not object to any other aspect of the R&R. Therefore, the Court

reviews the remaining portions of the R&R for clear error. See Fed. R. Civ. P. 72(b)

advisory committee’s note to 1983 amendment; Grinder v. Gammon, 73 F.3d 793, 795 (8th

Cir. 1996) (per curiam). Having conducted its review of those parts of the R&R to which

Carlson does not object, the Court finds no clear error.

                                              ORDER

       Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

       1.       Petitioner David R. Carlson’s objection to the R&R, (Dkt. 7), is

OVERRULED.

       2.       The April 4, 2019 R&R, (Dkt. 6), is ADOPTED.

       3.       Petitioner David R. Carlson’s petition for a writ of habeas corpus, pursuant

to 28 U.S.C. § 2254, (Dkt. 1), is DISMISSED WITHOUT PREJUDICE.

       4.       The Court declines to grant a Certificate of Appealability.        28 U.S.C.

§ 2253(c)(2).

       LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 3, 2019                                        s/Wilhelmina M. Wright
                                                           Wilhelmina M. Wright
                                                           United States District Judge




                                              2
